We think the issues were for the jury. Without the testimony of the night elevator man, the question of defendant's negligence was one of fact. In view of the short lapse of time between the moment when the elevator man says he left after putting out the elevator light and closing the doors, and the moment when plaintiff found an entirely different condition, his credibility was a question of fact.
The judgment of the Appellate Division and that of the Trial Term should be reversed and a new trial granted, with costs to abide the event.
CRANE, Ch. J., O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur; LEHMAN, J., not sitting.
Judgments reversed, etc.